Citation Nr: 0904646	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-03 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1989 to October 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In a decision dated in May 2007 
the Board granted the Veteran's application to reopen his 
previously denied claim for service connection for bilateral 
foot disability and remanded the case for further evidentiary 
development and adjudication by the RO of the claim for 
service connection for this disability n a de novo basis.


FINDINGS OF FACT

1.  The Veteran's in-service recurrent plantar fasciitis is 
attributable to service.

2.  The Veteran's congenital pes planus disability did not 
increase in severity during service beyond the natural 
progress of the underlying disorder


CONCLUSIONS OF LAW

1.  Plantar fasciitis was incurred in service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 3.303(b) (2008).

2.  Pes planus disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2008), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2004 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claims of service connection, that is: evidence of current 
disability; evidence of an injury or disease or event, 
causing an injury or disease, during service; and evidence of 
a relationship between the current disability and the injury 
or disease or event, causing an injury or disease, during 
service.  

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include that in his possession.  The notice included the 
provisions for the effective date of the claims and for the 
degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in October 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
treatment records, VA records, and private medical records. 

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on any claim.  A VA 
examination was accomplished in October 2008.  38 C.F.R. 
§ 3.159(c)(4)(A).

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


                                                      Factual 
Basis 

Service treatment records dated in July 1990 and February 
1991 show no pertinent complaints or findings.  

The Veteran's service treatment records show that in 
September 1996, he underwent a separation examination. At 
that time, in response to the question as to whether the 
Veteran had suffered from any injury or illness while on 
active duty for which he did not seek medical care, the 
Veteran noted that he had feet problems (flat feet) and left 
heel problems. Following a physical examination, the 
veteran's feet were clinically evaluated as "normal."  The 
examiner reported that the veteran had bilateral plantar 
fasciitis which was recurrent with overuse.  

VA records show that in June 2004 the Veteran was treated for 
complaints of "achy feet" for the last four or five years.  
Following the physical examination, the examiner diagnosed 
flexible pes planus, bilateral, and prescribed custom-made 
orthotics.  X-rays showed a mild degree of hallux valgus 
deformity, bilaterally, with mild hypertrophic changes in the 
head of the right and left first metatarsal.  There was an 
apparent osteochondral defect within the joint space of the 
right interphalangeal joint of the big toe.  In May 2005 the 
Veteran was treated for right foot numbness.  At that time, 
he stated that he had been on a treadmill when his right side 
went "numb."  In October 2005, he was diagnosed with a 
Morton's neuroma of the 3rd interspace of the right foot.  He 
was also diagnosed with pes planus.  In November 2005, the 
Veteran underwent surgery and had the neuroma excised.

During an October 2008 VA examination, the Veteran reported 
that he had chronic foot pain that began in the service.  
After evaluation, the diagnoses included bilateral plantar 
fasciitis that was considered to be mild.  The examiner 
opined that while plantar fasciitis may have started in the 
service, it should have resolved since then.  The examiner 
believed that the current plantar fasciitis was likely a 
result of recent activities such as prolonged standing etc.  
The examiner also provided a diagnosis of bilateral, mild, 
asymptomatic, pes planus, without evidence of posterior 
tibialis tendon dysfunction.  The opinion was that the foot 
condition was less likely as not caused by or a result of 
military service.  The pes planus was congenital and 
currently asymptomatic.  The examiner stated that if the 
condition was aggravated by military service, it had since 
resolved.   

                                      Principles of Service 
Connection

Service connection may be granted for a disability which is 
the result of a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132.  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 
1153.  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the presumption 
of soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 
3.322.

On the other hand, if a preexisting 
disorder is noted upon entry into 
service, the veteran cannot bring a claim 
for service connection for that disorder, 
but the veteran may bring a claim for 
service-connected aggravation of that 
disorder.  In that case section 1153 
applies and the burden falls on the 
veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

Wagner, 370 F. 3d at 1096.

                                                Legal 
Analysis 

As noted above, plantar fasciitis was first shown during 
service and was reported on the Veteran's examination prior 
to service discharge.  Significantly, the evidence of record 
indicates that this inservice problem with plantar fasciitis 
was classified as "recurrent" by the examiner - that is, 
chronic in nature.  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where the evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service.  It provides that subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Medical evidence demonstrating an 
etiological link is not necessary to prove service connection 
when the disability is chronic.  See Groves v. Peake, 524 F. 
3d. 1306 (2008).

In this case, the service treatment report recognized the 
chronic nature of the bilateral plantar fasciitis, including 
after overuse.  The VA examiner in 2008 reiterated this 
cause-and-effect.  Given the onset of the disorder during 
service and the continuing nature of the disability under the 
same circumstances, the Board finds that service connection 
is justified.  Id.    

As to the claim for pes planus, the Veteran is presumed under 
the law to have been in sound condition when he entered 
active duty.  There is no enlistment examination. 
Consequently, the Veteran is presumed to have entered service 
in sound condition.  38 U.S.C.A. § 1111.  

The Board, however, has carefully reviewed the evidence of 
record, and finds that his pes planus disability clearly and 
unmistakably existed prior to entrance into service.  The 
Veteran was afforded a VA examination in October 2008, and 
the examiner specifically indicated that the flat feet were 
congenital in nature.  As such, this constitutes clear and 
unmistakable evidence that the disability pre-existed 
service.

Nevertheless, the Board must also consider whether there is 
clear and unmistakable evidence that the Veteran's disorder 
was not aggravated by service.  

In this case, the Board finds that there is clear and 
unmistakable evidence that there was no increase in severity 
during service beyond the natural progress of the underlying 
medical disorder.  The examination in September 1996 
contained no medical findings relating to pes planus.  The 
Board believes that the lack of an opinion of the military 
medical personnel or pertinent findings, in spite of the 
Veteran's report at that time, initially shows no 
aggravation, and such contemporaneous evidence is entitled to 
considerable weight.  Likewise, the October 2008 VA medical 
opinion is against the conclusion that aggravation occurred 
during service.  The Board believes that when viewed 
together, the service treatment report in 1996 and the 
October 2008 opinion of the VA examiner constitute clear and 
unmistakable evidence that there was no increase in severity 
during service beyond the natural progress of the disorder.  
The October 2008 VA examiner had the benefit of examining the 
veteran, taking a detailed history, and reviewing the claims 
file.  Thus, the most competent and probative evidence weighs 
against the claim.  

For these reasons the Board finds that the pes planus existed 
prior to the Veteran entering service, the disability was not 
aggravated during service, and the presumption of sound 
condition on entering service has been successfully rebutted.  


ORDER

Entitlement to service connection for bilateral plantar 
fasciitis is granted.  

Entitlement to service connection for bilateral pes planus is 
denied.  


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


